        Case 2:20-cv-02664-JAR-JPO Document 7 Filed 01/06/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 PAMELA L. CUMMINGS,

               Plaintiff,

               v.                                                     Case No. 20-2664-JAR-JPO

 NYMT LOAN FINANCING TRUST, et al.,

               Defendants.


                                    MEMORANDUM AND ORDER

       On December 31, 2020, Pamela Cummings filed a pro se Notice of Removal, purporting

to remove this action from the Wyandotte County, Kansas District Court. The original Notice of

Removal contains handwritten strikethroughs of the party titles in the caption, changing

Cummings’ title from Plaintiff to Defendant.1 Later that day, Cummings filed an Amended

Notice of Removal, reflecting that she is the Plaintiff in the state court action.2 The state court

records filed on January 5, 2021, confirm that Cummings is the Plaintiff in Wyandotte County,

Kansas Case No. 2020 CV 97.3

       Federal district courts are required to remand a case “[i]f at any time before final

judgment it appears that the district court lacks subject matter jurisdiction.”4 To avoid remand,

the removing party must establish federal jurisdiction by a preponderance of the evidence.5

Because federal courts are courts of limited jurisdiction, courts strictly construe federal removal



       1
           Doc. 1.
       2
           Doc. 3.
       3
           Doc. 6.
       4
           28 U.S.C. § 1447(c).
       5
           Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir. 2013).
         Case 2:20-cv-02664-JAR-JPO Document 7 Filed 01/06/21 Page 2 of 3




statutes with a presumption against federal jurisdiction.6 Courts must follow the inflexible and

without exception presumption against federal jurisdiction by denying jurisdiction in all cases

where federal jurisdiction does not affirmatively appear in the record.7 Moreover, courts must

resolve doubtful cases in favor of remand.8 Because Cummings is a pro se litigant, the Court

must construe her pleadings liberally and apply a less stringent standard than that which is

applicable to attorneys.9 A pro se litigant is not excused from complying with the rules of the

Court, and is subject to the consequences of noncompliance.10

        The Court must remand this matter because it plainly lacks subject matter jurisdiction.

Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the district courts

of the United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.”11 Cummings may not remove this action because she is a

plaintiff in the state court action; removal is only permitted by defendants. Therefore, this Court

lacks subject matter jurisdiction and must remand this action.

        IT IS THEREFORE ORDERED BY THE COURT that this case is remanded for lack

of subject matter jurisdiction. The Clerk shall remand this case to the Wyandotte County,

Kansas District Court.

        IT IS SO ORDERED.


        6
           See Aetna U.S. Healthcare, Inc. v. Hoechst Aktiengesellschaft, 54 F. Supp. 2d 1043, 1047 (D. Kan. 1999)
(citations omitted).
        7
            See Ins. Corp. of Ir. v. Compagnie Des Bauxites De Guinee, 456 U.S. 694, 702 (1982).
        8
            Baby C v. Price, 138 F. App’x 81, 83 (10th Cir. 2005).
        9
            Whitney v. New Mexico, 113 F.3d 1170, 1173 (10th Cir. 1997).
        10
            Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994) (citing Nielsen v. Price, 17 F.3d 1276, 1277
(10th Cir. 1994)).
        11
             28 U.S.C. § 1441(a) (emphasis added).




                                                          2
Case 2:20-cv-02664-JAR-JPO Document 7 Filed 01/06/21 Page 3 of 3




Dated: January 5, 2021

                                   S/ Julie A. Robinson
                                   JULIE A. ROBINSON
                                   CHIEF UNITED STATES DISTRICT JUDGE




                               3
